DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 11/10/2021 has been entered and considered. Upon entering, Claims 1-3 and 5-16 are pending, and claims 1-3 and 5-16 have been amended; and claim 4 has been cancelled.
Response to Arguments
3.	Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant also argues that Maier does not teach or suggest “…wherein contact surfaces to support ejector pin are formed at or on the mitred surface”.
The examiner respectfully do not agree because Maier clearly discloses a plastic housing for electronic devices, in particular for remote controls, of the type having housing parts connected by pins, sleeves, and boreholes; and the pins Z into the boreholes B, the pins Z have a bevel 22 on their free end. In addition, the boreholes B .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano Villarreal (US 2013/0255875) in view of Maier (US 2013/0229095).
	Regarding claim 1, Lozano teaches plastic housing for electronic devices (see par. [0005], an electronic device may have electronic components enclosed within a plastic housing) comprising a first housing part (fig. 1: housing member 12A) and a second housing part (fig. 1: housing member 12B), (see par. [0006], the plastic housing may include first and second mating housing members), wherein the first housing part 
However, Lozano Villarreal does not explicitly teach Plastic housing for electronic devices, in particular remote controls, and wherein contact surfaces to support ejector pins are formed at or on the mitred surfaces.
Maier teaches a plastic housing for electronic devices, in particular for remote controls, (see par. [0001]), and wherein contact surfaces to support ejector pins are formed at or on the mitred surfaces, (see figures 4-5; and par. [0001] and [0026]; a plastic housing for electronic devices, in particular for remote controls, of the type having housing parts connected by pins, sleeves, and boreholes; and the pins Z into the boreholes B, the pins Z have a bevel 22 on their free end. In addition, the boreholes B have a widening 23 on their free end. In this way, the pins Z can then be introduced into the borehole B).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Maier in to the plastic housing for electronic devices of Lozano Villarreal in order to provide the plastic housing for electronic devices, in particular for remote controls.
Regarding claim 2, furthermore Lozano Villarreal discloses the plastic housing, wherein the mitred surfaces of the housing parts (12A, 12B) are formed at least in part so as to revolve around an interior space which is designed to enclose an electronic component of the electronic device, (see figures 1-2, and 6 and par. [0005], electronic device may have electronic components enclosed within a plastic housing).
Regarding claim 3, furthermore Lozano Villarreal discloses the plastic housing, wherein the mitred surfaces are formed so as to lead into the interior space (see figure 6).
Regarding claim 5, further Maier discloses the plastic housing, wherein the contact surfaces are formed so as to be rectangular with a longitudinal side extending in the circumferential direction of the housing parts, (see figures 1-4).
Regarding claim 6, further Maier discloses the plastic housing, wherein the housing parts have a depression on the contact surfaces, (see figure 4).
Regarding claim 7, further Maier discloses the plastic housing, wherein the contact surfaces are formed on the mitred surfaces on an edge of the mitred surfaces facing the interior space, (see figure 4).
Regarding claim 8, further Maier discloses the plastic housing, which is produced by a method in which a casting material is introduced into mould cavities forming the housing parts, and air is removed from the mould cavities at the deaeration points which are positioned at or next to points in the mould cavities, at which the mitred surfaces of the housing parts are formed, (see figure 4; the connection between pin Z11 and B11 or the connection between pin Z and B).
Regarding claim 9, further Maier discloses plastic the housing, wherein channels leading into the mould cavities, into which channels the ejector pins (Z11-Z1n) are inserted, are used to remove the air from the mould cavities, (see figures 2-4).
Regarding claim 10, further Maier discloses the plastic housing, wherein the casting material is introduced into the mould cavities at injection points (Z11-Z1n) which are arranged on a side of the mould cavity opposite the side having the deaeration point (B11-B1n), (see figures 2-4).
Regarding claim 11, further Maier discloses the plastic housing, wherein the injection points are arranged on a central axis in the mould cavities (see figure 4).
Regarding claim 12, further Maier discloses the plastic housing, wherein the mould cavities are formed with mould inserts which are closed in an airtight manner at a parting plane before the casting material is injected into the mould cavities, (see figure 4; the connection between pin Z11 and B11).
Regarding claim 13, further Maier discloses the plastic housing, wherein the mitred surfaces (6, 16) of the housing parts (1, 2) to be formed lead into the parting plane (3), (see figures 1 and 4).
Regarding claim 14, further Maier discloses the plastic housing, wherein the deaeration points (Z11) on the mitred surfaces are opposite the parting plane (3), (see figure 4).
Regarding claim 15, further Maier discloses the plastic housing, wherein: the contact surfaces are formed so as to be rectangular with a longitudinal side extending in the circumferential direction of the housing parts (1, 2); and the housing parts (1, 2) have a depression on the contact surfaces, (see figures 1-4).
Regarding claim 16, further Maier discloses the plastic housing, wherein: the contact surfaces are formed so as to be rectangular with a longitudinal side extending in the circumferential direction of the housing parts (1, 2); the housing parts (1, 2) have a depression on the contact surfaces; and the contact surfaces are formed on the mitred surfaces on an edge of the mitred surfaces facing the interior space, (see figures 1-4).       
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836